In an action by the infant plaintiffs to recover damages for personal injuries due to the alleged negligence of defendant in striking and injuring them with his automobile and by their father for medical expenses and loss of services, judgment for defendant unanimously affirmed, without costs. The jury was warranted in finding that the accident had occurred while the infant plaintiffs were crossing the road and while they were on the concrete and not, as they testified, while they were proceeding northerly after having completely crossed the road. The ruling of the court with respect to dismissal if the accident occurred while said plaintiffs were on the concrete, referred, as shown by the context, to the request to charge with respect to crossing the road from east to west. Present — Carswell, Acting P. J., Wenzel, Mac Crate, Schmidt and Beldock, JJ.